

Exhibit 10.2


MASTER EQUIPMENT LEASE



Lease Date: June 4, 2020




Lessee: IEC Electronics Corp. A Corporation organized and registered under the
laws of the State of Delaware
Organizational Identification Number (if any): 2158409 (Note: this number is not
the same as the Taxpayer Identification Number.)
Chief executive office/residence: 105 Norton Street, Newark, New York 14513
Lessor: M&T Bank, a New York corporation having its chief executive office at
One M&T Plaza, Buffalo, New York 14203, Attn: Legal Department.




1. Lease. Subject to the terms hereof, Lessor shall lease to Lessee, and Lessee
shall lease from Lessor, the units of personal property described on each
Equipment Schedule (each an “Equipment Schedule” or “Schedule”) now or hereafter
attached hereto, together with all substitutions, replacements, repairs,
upgrades, additions, accessories, products and proceeds (collectively, the
“Equipment” and separately, a “Unit”) described on each Equipment Schedule, each
of which shall incorporate all the terms and conditions of this Master Equipment
Lease. Where rights to receive license fees for Software (as described below)
and charges for Services (as described below) supplied or to be supplied to
Lessee are included in the amount financed by Lessor under the Lease, references
to leasing, purchasing, ownership and administration of Equipment under the
Lease shall be broadly interpreted to include such Financed Fees (as defined
below). “Software” means the software and all related documentation,
corrections, updates and revisions used in connection with Equipment financed
under a Schedule. “Services” means all training, installation, transportation,
handling, maintenance, custom programming, integration, technical consulting and
support services relating to Equipment and specified on a Schedule. “Financed
Fees” means the Software license, usage or other fees and the charges for
Services, if any, specified on a Schedule. Each Equipment Schedule,
incorporating by reference the terms and conditions of this Master Equipment
Lease, shall constitute a separate instrument of lease and the term “Lease” as
used below shall refer to an individual Equipment Schedule which incorporates
this Master Equipment Lease, together with the Certificate of Acceptance for
that Schedule. In case of inconsistency, the terms of the Schedule shall
control.


2. Term. The Term of a Lease shall consist of (i) the Interim Term, if any, and
(ii) the Base Term. The Interim Term, if any, shall commence on the date of the
Lessee’s execution of the Certificate of Acceptance (provided such date is other
than the first of the month) (“Acceptance Date”) and shall extend to the last
day of that month (the “Interim Term”). The Base Term shall commence on the
first day of the month following the Interim Term, if any, and shall continue
for the number of periods specified on the Schedule (the “Base Term”). If the
Acceptance Date is the first day of the month there shall be no Interim Term.
Lessor is authorized to enter the commencement date and other ministerial
information on the Schedule upon receipt of the Certificate of Acceptance. The
terms and conditions of this Master Equipment Lease shall continue in effect
during any renewal term.



--------------------------------------------------------------------------------





3. Rent; Late Charge. Lessee agrees to pay directly to Lessor at the above
address or to Lessor’s assignee the rental payments plus any interim rent as
specified on the Equipment Schedule together with all other amounts which may
become due under this Master Equipment Lease (the “Rent”). All Rent shall be
paid without notice, setoff or demand. If any Rent is not received within five
(5) days of the due date,





--------------------------------------------------------------------------------



Lessor may charge and Lessee shall be obligated to pay a late charge in the
amount specified on the Equipment Schedule, or, if none is so specified, five
percent (5%) of the delinquent amount.


4. Net Lease; Lessee’s Obligations Absolute. Each Lease is a net lease. Lessee’s
obligation to pay Rent shall be absolute and unconditional and shall not be
subject to any abatement, deferral, reduction, defense, counterclaim, setoff or
recoupment for any reason, including without limitation any claim against the
manufacturer or loss of possession or use of the Equipment (“Abatement”).


5. Disclaimer of Warranties; Lessee’s Obligations. LESSEE ACKNOWLEDGES THAT FOR
THE PURPOSES OF UCC ARTICLE 2A THIS IS A STATUTORY FINANCE LEASE AND LESSOR IS
NOT AN AGENT OF THE MANUFACTURER OR VENDOR OF THE EQUIPMENT NOR A LICENSOR.
LESSEE SELECTED THE EQUIPMENT AND VENDOR OR LICENSOR. LESSEE IS SATISFIED THAT
THE EQUIPMENT IS SUITABLE AND FIT FOR LESSEE’S PURPOSES. LESSOR MAKES NO
WARRANTY EITHER EXPRESS OR IMPLIED, AS TO, WITHOUT LIMITATION, QUALITY,
CONDITION, MERCHANTABILITY, DESIGN, CAPACITY, WORKMANSHIP OR PERFORMANCE OF THE
EQUIPMENT, OR ITS FITNESS FOR ANY PARTICULAR PURPOSE. No defect or unsuitability
of the Equipment or delay in delivery shall relieve Lessee of the obligation to
pay Rent or any other obligation under this Lease. Lessor hereby assigns to
Lessee any interest it may have in manufacturers’ warranties which Lessee may
enforce in Lessee’s name and at Lessee’s sole expense. Lessee knows it may have
rights under any vendor purchase documents and can contact the vendor if any for
a description of such rights.


6. Assignment. (a) LESSEE SHALL NOT ASSIGN, DELEGATE, TRANSFER OR ENCUMBER ANY
OF ITS RIGHTS OR OBLIGATIONS HEREUNDER OR UNDER ANY SCHEDULE, OR ITS LEASEHOLD
INTEREST, SUBLET THE EQUIPMENT OR OTHERWISE PERMIT THE EQUIPMENT TO BE OPERATED
OR USED BY, OR TO COME INTO OR REMAIN IN THE POSSESSION OF, ANYONE BUT LESSEE.
Without limiting the foregoing, Lessee may not attempt to dispose of any of the
Equipment. No disposition referred to in this Section shall relieve Lessee of
its obligations, and Lessee shall remain primarily liable hereunder and under
each Schedule. (b) Lessor may at any time with or without notice to Lessee grant
a security interest in, sell, assign, delegate or otherwise transfer (an
“Assignment”) all or any part of its interest in the Equipment, this Master
Equipment Lease or any Schedule or any Rent thereunder, or the right to enter
into any Schedule, and Lessee shall perform all of its obligations thereunder,
to the extent so transferred, for the benefit of the beneficiary of such
Assignment (such beneficiary, including any successors and assigns, an
“Assignee”). Lessee agrees not to assert against any Assignee any Abatement
(without limiting the provisions of Section 2) or claim that Lessee may have
against Lessor, and Assignee shall not be bound by, or otherwise required to
perform any of Lessor’s obligations, unless expressly assumed by such Assignee.
Lessor shall be relieved of any such assumed obligations. If so directed in
writing, Lessee shall pay all Rent and all other sums that become due under the
assigned Schedule directly to the Assignee or any other party designated in
writing by Lessor or such Assignee. Lessee acknowledges that Lessor’s right to
enter into an Assignment is essential to Lessor and, accordingly, waives any
restrictions under applicable law with respect to an Assignment and any related
remedies. Upon the request of Lessor or any Assignee, Lessee also agrees (i) to
promptly execute and deliver to Lessor or to such Assignee an acknowledgment of
the Assignment in form and substance satisfactory to the requesting party, an
insurance certificate and such other documents and assurances reasonably
requested by Lessor or Assignee, and (ii) to comply with all other reasonable
requirements of any such Assignee in connection with any such Assignment. Upon
such Assignment and except as may otherwise be provided herein, all references
in this Lease to “Lessor” shall include such Assignee. (c) Subject always to the
foregoing, this Lease and each Schedule shall inure to the benefit of, and are
binding upon, Lessee’s and Lessor’s respective successors and assigns.



--------------------------------------------------------------------------------





7. Title; No Other Liens; Security Interest. Lessee and Lessor intend that: (1)
each Schedule, incorporating by reference the terms of this Lease, constitutes a
true “lease” and a “finance lease” as such terms are defined in Article 2A and
not a sale or retention of a security interest; and (2) Lessor is and shall
remain the owner of each item of Equipment (unless sold by Lessor pursuant to
any Lease), and Lessee shall not acquire any right, title or interest in or to
such Equipment except the right to use it in accordance with the terms of the
related Schedule. Lessor and Lessee do not intend this agreement as a disguised
installment sale or disguised security agreement. Title to any replacement parts
or integral additions to the Equipment shall automatically vest in Lessor. In
the event that this transaction shall be determined to be something other than a
“True Lease”, Lessee hereby grants to Lessor and any assignee of Lessor a
continuing security interest in all of Lessee’s right, title and interest in and
to the Equipment, together with any and all proceeds of the Equipment or other
tangible and intangible property of Lessee resulting from the sale (authorized
or unauthorized) or other disposition of the Equipment. Lessee further agrees
and covenants not to create or permit any lien or other encumbrance upon the
Equipment or this Lease other than Assignee’s interest, and agrees that if
Lessee breaches this covenant Assignee may cancel this Lease. Lessor’s ownership
interest in titled Equipment shall not be impaired though Lessee’s name may
appear on the title certificate.


        If, now or in the future, any of the obligations secured pursuant to any
security interest or lien created by this instrument include any Special Flood
Zone Lease, then the following shall apply: any such Special Flood Zone Lease
shall not be secured pursuant to any security interest or lien created by this
instrument in personal property that would constitute "contents" located within
Flood Zone Improvements securing such Special Flood Zone Lease, where, for
purposes of the foregoing, "Flood Zone Improvements" means any "improved" real
property that is located within a Special Flood Hazard Area, a "Special Flood
Zone Lease" means an equipment lease, equipment financing, line of credit or
other credit facility which is secured by Flood Zone Improvements, and the terms
"improved" real property, "Special Flood Hazard Area," and "contents" shall have
the meaning ascribed to them by the Flood Disaster Protection Act of 1973, 42
U.S.C. § 4001 et seq., and implementing regulations, 44 C.F.R. Parts 59 et seq.,
and/or the Federal Emergency Management Agency, all as may be amended from time
to time.


8. Risk of Loss. Lessee assumes the entire risk of loss to the Equipment. Lessee
shall advise Lessor in writing promptly of the circumstances and extent of any
damage to the Equipment. If the Equipment is irreparably damaged, lost, stolen
or taken by eminent domain or otherwise, on the next rent payment date Lessee
shall, at Lessor’s option, (a) replace it with like equipment approved by Lessor
and transfer title to such replacement item to Lessor, or (b) pay to Lessor all
Rent due on that date plus the Stipulated Loss Value of such Equipment, less the
net amount of any recovery actually received by Lessor from insurance or
otherwise. When, in Lessor’s sole discretion, the Equipment can be repaired,
Lessee shall at its expense promptly effect such repairs as Lessor deems
necessary for compliance with this Lease. Any insurance proceeds received by
Lessor for repair of the Equipment shall, at Lessor’s option, be paid either
directly to the party completing the repairs, or to reimburse Lessee for the
cost of such repairs; provided, however, that Lessor shall have no obligation to
make any payment until receipt of evidence satisfactory to Lessor that such
repairs have been completed; and further provided that Lessor may apply such
proceeds to the payment of Rent if there shall have occurred and be continuing
an Event of Default or any event which with lapse of time or notice, or both,
would become an Event of Default. Lessee shall, upon Lessor’s request,
undertake, by litigation or otherwise, in Lessee’s name, the collection of any
claim against any person for such loss or taking, but Lessor shall not be
obligated to undertake the collection of any such claim. As used in this Lease,
“Stipulated Loss Value” shall mean the product of the cost of the applicable
Equipment, times the percentage factor applicable to such rent payment date, as
set forth in the Schedule of Stipulated Loss Values incorporated in such
Schedule. After the final rent payment date of



--------------------------------------------------------------------------------



the Base Term or any renewal term of a Schedule, the Stipulated Loss Value shall
be determined as of the last rent payment date during the applicable term of
such Schedule, and the applicable percentage factor shall be the last percentage
factor set forth in the Schedule of Stipulated Loss Values incorporated in such
Schedule.


9. Representations and Warranties of Lessee. If Lessee is a business entity, it
is duly organized, validly existing and in good standing under the laws of the
above-named state of organization. Lessee has the full power and authority to
execute, deliver and perform its obligations in accordance with this Lease. The
execution and delivery of this Lease will not (i) violate any applicable law of
any governmental authority or any judgment or order of any court, other
governmental authority or arbitrator; (ii) violate any agreement governing
Lessee or to which Lessee is a party. Lessee’s certificate of incorporation,
by-laws or other organizational documents do not prohibit any term or condition
of this Lease. Each authorization, approval or consent from, each registration
and filing with, each declaration and notice to, and each other act by or
relating to, any party required as a condition of Lessee’s execution, delivery
or performance of this Lease (including any shareholder or board of directors or
similar approvals) has been duly obtained and is in full force and effect.
Lessee has the power and authority to transact the business in which it is
engaged and is duly licensed or qualified and in good standing in each
jurisdiction in which the conduct of its business or ownership of property
requires such licensing or such qualifications.


10. Maintenance and Repairs; Business Purpose Only; Use. Lessee at its sole
expense shall cause the Equipment to be maintained and kept in good repair
according to the manufacturer’s specifications. Lessee shall (1) use the
Equipment solely in the continental United States and in the conduct of its
business, for the purpose for which the Equipment was designed, in a careful and
proper manner, and shall not permanently discontinue use of the Equipment; (2)
operate, maintain, service and repair the Equipment, and maintain all records
and other materials relating thereto, so as to cause the Equipment to be in good
repair and operating condition and in at least the same condition as when
delivered to Lessee under a Lease, except for ordinary wear and tear resulting
despite Lessee's full compliance with the terms hereof; and (3) not attach or
incorporate the Equipment to or in any other property in such a manner that the
Equipment may be deemed to have become an accession to or a part of such other
property. Within a reasonable time, Lessee will replace any parts of the
Equipment which become worn out, lost, destroyed, damaged beyond repair or
otherwise unfit for use, by new or reconditioned replacement parts which are
free and clear of all liens and have a value, utility, residual value, and
remaining useful life at least equal to the parts replaced (assuming that they
were in the condition required by and maintained in the same way as the
Equipment under this Master Equipment Lease). Any modification or addition to
the Equipment that is required by this Master Equipment Lease shall be made by
Lessee. Title to all such parts, modifications and additions to the Equipment
shall immediately vest in Lessor, without any further action by Lessor or any
other person, and they shall be deemed incorporated in the Equipment for all
purposes of the related Schedule. Unless replaced in accordance with this
Section, Lessee shall not remove any parts originally or from time to time
attached to the Equipment, if such parts are essential to the operation of the
Equipment, are required by any other provision of this Master Equipment Lease or
cannot be detached from the Equipment without materially interfering with the
operation of the Equipment or adversely affecting the value, utility, residual
value, and remaining useful life which the Equipment would have had without the
addition of such parts. Except as permitted in this Section, Lessee shall not
make any material alterations to the Equipment.


11. Insurance. Lessee shall maintain at its own expense and at all times
property damage, fire, theft and
comprehensive insurance for the full replacement value of the Equipment with
loss payable provisions in
favor of Lessor as lender loss payee as its interests may appear and maintain
public liability insurance in the amounts required by Lessor for the relevant
Equipment Schedule, naming Lessor as additional



--------------------------------------------------------------------------------



insured, all under policies in form, substance and amount and written by
companies approved by Lessor. All policies will require thirty (30) days’ (or,
in the case of non-payment of premium, ten (10) days’) prior written notice)
prior written notice to Lessor of any amendment or cancellation. If Lessee fails
to obtain the insurance as provided herein, Lessor may, but is not obligated, to
obtain such insurance as Lessor may deem appropriate including, if it so
chooses, “single interest insurance” which will cover only Lessor’s interest in
the Equipment. Lessee shall pay Lessor for the cost of such insurance. With
respect to any Unit for which an Event of Loss has occurred, Lessor shall have
the option to apply any insurance proceeds toward replacement of such Unit or
payment of Rent and the Stipulated Loss Value relating to such Unit, as
contemplated under Section 8 of this Lease. With respect to any Unit suffering
damage for which an Event of Loss has not occurred, any related insurance
proceeds shall be applied toward repair or replacement of such Unit, provided,
however, that, if an Event of Default has occurred and is continuing, Lessor may
direct that any such insurance proceeds be applied to the payment of Rent or the
Stipulated Loss Value. Upon the request of Lessor, Lessee shall from time to
time deliver to Lessor such insurance policies, or other evidence of such
policies satisfactory to Lessor and such other related information Lessor may
request.


12. Compliance; Inspection. Lessee shall comply with all governmental laws,
regulations, requirements and rules, including without limitation environmental
and licensing laws and all manufacturer’s operating instructions and warranty
requirements for the Equipment, and with the conditions and requirements of all
policies of insurance with respect to the Equipment and this Lease. At any time
during business hours, Lessor may enter the premises where the Equipment is
located, to inspect the Equipment.


13. Taxes and Costs. Lessee shall pay all applicable sales, use and other taxes
whether or not stated on the Schedule (including without limitation any amounts
due pursuant to increases in rates effective during the Term), license and
registration fees, assessments and other government charges, however designated,
based upon the Equipment or the Rent or upon the purchase, ownership, use,
operation, maintenance, repair, return or other disposition of the Equipment, or
for titling or registering the Equipment, including taxes measured by the net
income of Lessor to the extent that such taxes are assessed in lieu of other
governmental charges. If Lessee represents that Lessee is exempt from payment of
income taxes and sales taxes, Lessee will provide Lessor with evidence of such
exemptions. Lessee shall pay all shipping and delivery charges and other
expenses incurred in connection with the Equipment and pay all lawful claims
which might become a lien on the Equipment. Lessee will also pay all costs and
expenses (including all reasonable fees and disbursements of all counsel
retained for advice, suit, appeal or other proceedings or purpose and of any
experts or agents it may retain), which Lessor may incur in connection with
(i) the administration of each Lease, including any administrative fees Lessor
may impose for the preparation of discharges, releases or assignments to
third-parties; (ii) the enforcement and collection of any Rent or any guaranty
thereof; (iii) the exercise, performance ,enforcement or protection of any of
the rights of Lessor hereunder; or (iv) the failure of Lessee to perform or
observe any provisions hereof. After such demand for payment of any cost,
expense or fee under this Section or elsewhere under this Master Equipment
Lease, Lessee shall pay interest at the highest legal rate from the date payment
is demanded by Lessor to the date reimbursed by Lessee. All such costs, expenses
or fees under this Master Equipment Lease shall be added to the Rent, and shall
be due and payable on demand.


14. Application of Payments. Payment shall be applied first to Lessor’s costs
and expenses including without limitation attorney’s fees, collection costs and
expenses incurred in performing Lessee’s obligations under each Lease, next to
charges and fees such as late charges, and last to Rent.





--------------------------------------------------------------------------------



15. General Indemnity. Lessee shall indemnify Lessor and its Affiliates and each
officer, employee, accountant, attorney and other agent thereof (each such
person being an “Indemnified Party”) on demand, without any limitation as to
amount, against each liability, cost and expense (including all reasonable fees
and disbursements of all counsel retained for advice, suit, appeal or other
proceedings or purpose, and of any expert or agents an Indemnified Party may
retain) heretofore or hereafter imposed on, incurred by or asserted against any
Indemnified Party (including any claim involving any allegation of any violation
of applicable law of any governmental authority (including any environmental law
or criminal law)), however asserted and whether now existing or hereafter
arising, arising out of or in connection with the manufacture, purchase,
ownership, delivery, installation, possession, use, storage, operation, failure,
maintenance, repair, return, repossession or other disposition of the Equipment
or with a Lease including (without limitation) claims for injury to or death of
persons and for damage to property (collectively “Claims”); provided, however,
the foregoing indemnity shall not apply to liability, cost or expense solely
attributable to an Indemnified Party’s gross negligence or willful misconduct.
Lessee shall give Lessor and any Assignee prompt notice of any Claim. This
indemnity agreement shall survive the termination of this Master Equipment
Lease.


16. Tax Indemnity. Lessee represents, warrants and covenants that the entire
Equipment cost to Lessor qualifies as cost of “property” for purposes of Section
168 of the Internal Revenue Code of 1986, as now or hereafter amended (the
“Code”); no person other than Lessor has claimed or will claim any tax deduction
or credit related to the Equipment; Lessee will take all actions requested at
any time to protect Lessor’s tax ownership of the Equipment; the Equipment is,
and will be used by Lessee so as to remain, property eligible for the MACRS
Deductions; and the Equipment is not “limited use property” for purposes of Rev.
Proc. 2001-28, 2001-1 C.B. 1156. As used herein, “MACRS Deductions” shall mean
the deductions under Section 167 of the Code, determined in accordance with the
modified Accelerated Cost Recovery System with respect to the cost of any item
of the Equipment using the accelerated method set forth in Sections 168(b)(1) or
168(b)(2) of the Code as in effect on the date of this Master Equipment Lease
for property assigned to the class of property specified in the Schedule
pertaining thereto. Lessee agrees not to do anything to impair or lessen the
value of Lessor’s anticipated tax benefits related to the Equipment and
expressly agrees that Claims under the indemnity provided in Section 15 hereof
shall include: (a) any disallowance, elimination, recapture, reduction or
disqualification, in whole or in part, of any tax benefits of Lessor incurred as
a result of any act or omission or misrepresentation of Lessee; and (b) any
additional tax for which Lessor becomes liable as a result of Lessee having
added an attachment or made an alteration to the Equipment, including (without
limitation) any such attachment or alteration which would increase the
productivity or capability of the Equipment so as to violate the provisions of
Rev. Proc. 2001-28, 2001-1 C.B. 1156 (as it may hereafter be modified or
superseded); hereinafter referred to as a “Loss”. If Lessor suffers a Loss,
Lessee shall pay to Lessor as additional Rent on the next succeeding rental
payment date after Lessor delivers to Lessee written notice of a Loss, or if
there is no such date, within thirty (30) days after such notice, the amount
which, after deduction of all taxes, interest, additions to tax and penalties
that have been or will be required to be paid by Lessor at the highest marginal
corporate income or franchise tax rates under all applicable federal, state and
local laws, regulations and ordinances, will preserve the Net Economic Return
that would have been realized by Lessor had such Loss not occurred. In the case
of a Loss resulting from Lessor’s inability to offset, for federal or local
income or state franchise tax purposes, income taxable at a rate equal to
Lessor’s highest marginal corporate tax rate, basic Rent for the related
Schedule shall be adjusted to preserve the Net Economic Return. “Net Economic
Return” means the maintenance, at a minimum, of Lessor’s (i) after-tax yield
(ii) after-tax aggregate cash flows, and (iii) return on assets as computed by
Lessor as of the date of the execution of the applicable Schedule. All of
Lessor’s rights and privileges arising from the indemnity in this Section shall
survive the expiration or other termination of this Master Equipment Lease. For
purposes of this indemnity, the term “Lessor” shall include any affiliated group
(within the



--------------------------------------------------------------------------------



meaning of Section 1504 of the Code) of which Lessor is a member for any year in
which a consolidated income tax return is filed for such affiliated group.


17. Location. Lessee shall not remove the Equipment from its business location
specified on the respective Equipment Schedule without Lessor’s prior written
consent. Upon the expiration or termination of this Lease, unless Lessee
purchases the Equipment pursuant to the Rider (if any) attached to the Equipment
Schedule, Lessee shall, at its sole expense, store and continue to insure the
Equipment for up to one hundred eighty (180) days and shall deliver the
Equipment to Lessor in good condition, ordinary wear and tear excepted, at a
location within the United States designated by the Lessor.


18.1. Financial Statements. Lessee shall maintain a system of accounts
established and administered in accordance with generally accepted accounting
principles and practices for its industry consistently applied, and, promptly
deliver to the Lessor (i) within thirty (30) days after each month end,
unaudited consolidate and consolidating financial statements of the Lessee and
each of the Lessee’s subsidiaries as of the end of such month, which financial
statement shall consist of income and cash flows for the quarter, for the
corresponding month in the previous fiscal year and for the period from the end
of the previous fiscal year, with a consolidating and consolidated balance sheet
as of the month end all in such detail as the Lessor may request; (ii) within
forty-five (45) days after the end of each of its first three fiscal quarters,
an unaudited consolidating and consolidated financial statement of the Lessee
and each of the Lessee’s subsidiaries as of the end of such quarter, which
financial statement shall consist of income and cash flows for the quarter, for
the corresponding quarter in the previous fiscal year and for the period from
the end of the previous fiscal year, with a consolidating and consolidated
balance sheet as of the quarter end all in such detail as the Lessor may
request; (iii) within ninety (90) days after the end of each fiscal year,
consolidating and consolidated statements of the Lessee’s and each of the
Lessee’s subsidiaries’ income and cash flows and its consolidating and
consolidated balance sheet as of the end of such fiscal year, setting forth
comparative figures for the preceding fiscal year and to be (check applicable
box, if no box is checked the financial statements shall be audited):

X audited  reviewed   compiled


by an independent certified public accountant acceptable to the Lessor; all such
statements shall be certified by the Lessee’s chief financial officer to be
correct and in accordance with the Lessee’s and each of the Lessee’s
subsidiaries’ records and to present fairly the results of the Lessee’s and each
of the Lessee’s subsidiaries’ operations and cash flows and its financial
position at year end; and (iv) with each statement of income, a certificate
executed by the Lessee’s chief executive and chief financial officers or other
such person responsible for the financial management of the Lessee (A) setting
forth the computations required to establish the Lessee’s compliance with each
financial covenant, if any, during the statement period, (B) stating that the
signers of the certificate have reviewed this Lease and the operations and
condition (financial or other) of the Lessee and each of Lessee’s subsidiaries
during the relevant period and (C) stating that no Event of Default occurred
during the period, or if an Event of Default did occur, describing its nature,
the date(s) of its occurrence or period of existence and what action the Lessee
has taken with respect thereto. The Lessee shall also promptly provide the
Lessor with copies of all annual reports, proxy statements and similar
information distributed to shareholders, partners or members, and copies of all
filings with the Securities and Exchange Commission and the Pension Benefit
Guaranty Corporation, and shall provide, in form satisfactory to the Lessor,
such additional information, reports or other information as the Lessor may from
time to time reasonably request regarding the financial and business affairs of
the Lessee or any of the Lessee’s subsidiaries. If the Lessee is an individual,
the Lessee shall provide annually a personal financial statement in form and
detail



--------------------------------------------------------------------------------



acceptable to the Lessor and such other financial information as the Lessor may
from time to time reasonably request.


18.2. Notice of Defaults and Material Adverse Changes. Immediately upon
acquiring reason to know of (i) any Event of Default (including, but not limited
to, a default under a third party agreement), (ii) any event or condition that
has had or could reasonably be expected to have a material adverse effect upon
the Lessee or a Lessee’s subsidiary, the Lessee will provide to Lessor a
certificate executed by Lessee’s senior individual authorized to transact
business on behalf of the Lessee, specifying the date(s) and nature of the event
and what action the Lessee or its subsidiary has taken or proposes to take with
respect to it.


19. No Liens. With the exception of the security interest granted to Lessor
pursuant to this Lease and any applicable Schedule, Lessee shall not create or
suffer to exist any lien or other encumbrance of any kind upon the Equipment or
this Lease and agrees that if Lessee breaches this covenant Lessor may, at its
option, but without any obligation to do so: (i) cancel this Lease; or (ii)
perform or comply, or otherwise cause performance or compliance, with such terms
including the payment or discharge of all taxes, fees, security interest or
other liens, encumbrances or claims, at any time levied or placed on the
Equipment or this Lease. Nothing in this Section shall be construed to limit,
abridge, supersede, or otherwise invalidate the right of Lessor to make
expenditures or to take action or perform an obligation of Lessee as set forth
in Section 23 of this Lease.


20. Quiet Enjoyment; Equipment is Personalty. Lessor covenants that so long as
no Event of Default shall have occurred, Lessee shall be entitled to quiet
possession and use of the Equipment in accordance with this Lease. Lessor and
Lessee agree that the Equipment shall remain personal property. Lessee will
obtain and deliver upon Lessor’s request any landlord and mortgagee waivers in
recordable form, satisfactory to Lessor, from all persons claiming any interest
in the real property on or in which the Equipment is located.


21. Events of Default. Refer to Article 14 of the of the Fifth Amended and
Restated Credit Facility Agreement dated as of December 14, 2015 between IEC
Electronics Corp., as Borrower, and Manufacturers & Traders Trust Company, as
Bank as amended from time to time.


22. Remedies. (a) Immediately upon the occurrence of any Event of Default,
Lessor may, without notice or demand, take any or all of the following steps:
(1) immediately cancel the Lease and require Lessee, at its expense, promptly to
return all or any portion of the Equipment to the possession of Lessor at such
place or places as Lessor may designate; (2) without process of law, enter upon
the premises where the Equipment is located and take immediate possession of the
Equipment, free from all claims for loss or damage caused by repossession;
(3) declare immediately due and payable an amount equal to the Liquidated
Damages together with all Enforcement Costs (as defined below); (4) sell,
re-lease or otherwise dispose of the Equipment as is or with any commercially
reasonable preparation, at public or private sale, in one or more parcels, upon
any terms, at such place(s) and time(s) and to such persons or firms as Lessor
deems best, without demand or notice, although Lessee agrees ten (10) business
days’ written notice if given shall be deemed reasonable notice; or (5) exercise
any other right or remedy in equity or under applicable law, including without
limitation remedies of a secured party under the Uniform Commercial Code. As
used herein, “Liquidated Damages” shall mean the liquidated damages (all of
which, Lessee hereby acknowledges, are damages to be paid in lieu of future Rent
and are reasonable in light of the anticipated harm arising by reason of an
Event of Default, and are not a penalty) described in the first sentence of
parts (1) or (2) of Section 22(b), depending upon the recovery and disposition
of the Equipment leased under the applicable Schedule. Upon the occurrence of
the Event of



--------------------------------------------------------------------------------



Default described in Section 21(vi) or (vii) hereof, the remedy provided in
Clause (3) above shall be automatically exercised without the requirement of
prior written notice to Lessee or of any other act or declaration by Lessor, and
the Liquidated Damages described therein shall be immediately due and payable.


(b) (1) If an Event of Default occurs with respect to any Schedule, if Lessor
recovers the Equipment and disposes of it by a lease or elects not to dispose of
the Equipment after recovery, upon demand, Lessee shall pay to Lessor an amount
equal to the sum of (A) any accrued and unpaid Rent as of the date Lessor
recovers possession of the Equipment, plus (B) the present value as of such date
of the total Rent for the then remaining term of such Schedule, minus (C)
either, as applicable, (i) the present value, as of the commencement date of any
substantially similar re-lease of the Equipment, of the re-lease rent payable
for that period, commencing on such date, which is comparable to the then
remaining term of such Schedule or (ii) the present value, as of that certain
date which may be determined by taking into account Lessor's having a reasonable
opportunity to remarket the Equipment, of the “market rent” for such Equipment
(as computed pursuant to UCC Article 2A) in the continental United States on
that date, computed for that period, commencing on such date, which is
comparable to the then remaining term of such Schedule; provided, however,
Lessee acknowledges that if Lessor is unable after reasonable effort to dispose
of the Equipment at a reasonable price and pursuant to other reasonable terms,
or the circumstances reasonably indicate that such an effort will be unavailing,
the “market rent” in such event will be deemed to be $0.00, but in the event
that Lessor does eventually re-lease or otherwise dispose of the Equipment, it
will apply the net proceeds of such disposition, to the extent received in good
and indefeasible funds, as a credit or reimbursement, as applicable, in a manner
consistent with the applicable provisions of UCC Article 2A. Any amounts
discounted to present value, shall be discounted at the rate of three percent
(3%) per annum, compounded annually. Any amounts recovered by Lessor hereunder
shall be applied by Lessor, with respect to the related Schedule: first, to pay
all Enforcement Costs, to the extent not previously paid; second, to pay to
Lessor an amount equal to any unpaid Rent due and payable, together with the
liquidated damage amounts specified in this part (1), to the extent not
previously paid; third, to pay to Lessor any interest accruing on the amounts
covered by the preceding clauses, at the late charge rate, from and after the
date the same becomes due, through the date of payment; and fourth, (A) if the
Lessor under such Schedule is also the Lessor under any other Schedules (whether
by retaining the same, or as Assignee), to satisfy any remaining obligations
under any or all such other Schedules, or (B) if such Lessor is not the Lessor
under any other Schedule, or if Lessee’s obligations to such Lessor under such
other Schedules have been fully and indefeasibly satisfied, to reimburse Lessee
for such amounts to the extent paid by Lessee as liquidated damages pursuant to
this part (1).


(b) (2) If an Event of Default occurs with respect to any Schedule, if Lessee
fails to return the Equipment in the manner and condition required by this
Lease, or Lessor recovers and sells the Equipment, upon demand, Lessee shall pay
to Lessor an amount calculated as the Stipulated Loss Value of the Equipment
(determined as of the next rent payment date after the date of the occurrence of
the subject Event of Default), together with all other Rent due with respect to
the related Schedule as of such determination date, and all Enforcement Costs,
less a credit for any disposition proceeds, if applicable pursuant to the
application provisions in the next sentence. If Lessor demands the Liquidated
Damages under this part (2), and recovers and sells the Equipment, any proceeds
received in good and indefeasible funds shall be applied by Lessor, with respect
to the related Schedule: first, to pay all Enforcement Costs, to the extent not
previously paid; second, to pay to Lessor an amount equal to any unpaid Rent due
and payable, together with the liquidated damage amounts specified in this part
(2), to the extent not previously paid; third, to pay to Lessor any interest
accruing on the amounts covered by the preceding clauses, at the late charge
rate, from and after the date the same becomes due, through the date of payment;
and fourth, (A) if the Lessor under such Schedule is also the Lessor under any
other Schedules



--------------------------------------------------------------------------------



(whether by retaining the same, or as Assignee), to satisfy any remaining
obligations under any or all such other Schedules, or (B) if such Lessor is not
the Lessor under any other Schedule, or if Lessee’s obligations to such Lessor
under such other Schedules have been fully and indefeasibly satisfied, to
reimburse Lessee for such amounts to the extent paid by Lessee as liquidated
damages pursuant to this part (2).


        (c) Enforcements costs, as used herein, shall include all of the
following (“Enforcement Costs”): (1) all unpaid Rent due before, during or after
exercise of any of the foregoing remedies, and (2) all reasonable legal fees
(including consultation, drafting notices or other documents, expert witness
fees, sending notices or instituting, prosecuting or defending litigation or
arbitration) and other enforcement costs and expenses incurred by reason of any
Default or Event of Default or the exercise of Lessor's rights or remedies,
including all expenses incurred in connection with the return or other recovery
of any Equipment in accordance with the terms of this Lease or in placing such
Equipment in the condition required hereby, or the sale, re-lease or other
disposition (including but not limited to costs of transportation, possession,
storage, insurance, taxes, lien removal, repair, refurbishing, advertising and
brokers’ fees), and all other pre-judgment and post-judgment enforcement related
actions taken by Lessor or any actions taken by Lessor in any bankruptcy case
involving Lessee, the Equipment, or any other person. Late charges shall accrue
with respect to any amounts payable under this Section for as long as such
amounts remain outstanding, and shall be paid by Lessee upon demand. No right or
remedy is exclusive and each may be used successively and cumulatively. Any
failure to exercise the rights granted hereunder upon any Default or Event of
Default shall not constitute a waiver of any such right. No extension of time
for payment or performance of any of Lessee’s obligations hereunder shall
operate to release, discharge, modify, change or affect the original liability
of Lessee for such obligations, either in whole or in part. In any action to
repossess any Equipment, Lessee waives any bonds and any surety or security
required by any applicable laws as an incident to such repossession. Notices of
Lessor’s intention to accelerate, acceleration, nonpayment, presentment,
protest, dishonor or any other notice whatsoever (other than as expressly set
forth herein) are waived by Lessee. Any notice given by Lessor of any
disposition of the Equipment or other intended action of Lessor which is given
in accordance with this Lease at least five (5) business days prior to such
action, shall constitute fair and reasonable notice of such action. The
execution of a Schedule shall not constitute a waiver by Lessor of any
pre-existing Default or Event of Default. With respect to any disposition of any
Equipment pursuant to this Section, (i) Lessor shall have no obligation, subject
to the requirements of commercial reasonableness, to clean-up or otherwise
prepare the same for disposition, (ii) Lessor may comply with any applicable law
in connection with any such disposition, and any actions taken in connection
therewith shall not be deemed to have adversely affected the commercial
reasonableness of any disposition thereof, (iii) Lessor may disclaim any title
or other warranties in connection with any such disposition, and (iv) Lessee
shall remain responsible for any deficiency remaining after Lessor’s exercise of
its remedies and application of any funds or credits against Lessee’s
obligations under any Schedule, and Lessor shall retain any excess after such
application.


23. Lessor’s Right to Cure. If Lessee fails to perform or comply with any of the
terms hereof, Lessor, at its option, but without any obligation to do so, may
perform or comply, or otherwise cause performance or compliance, with such terms
including the payment or discharge of all taxes, fees, security interest or
other liens, encumbrances or claims, at any time levied or placed on the
Equipment. Lessee shall reimburse Lessor, upon demand, for all expenses incurred
by Lessor in connection with such performance. An election to make expenditures
or to take action or perform an obligation of Lessee under the Lease, after
Lessee’s failure to perform, shall not affect Lessor’s right to declare an Event
of Default and to exercise its remedies. The provisions of this Section shall
not relieve Lessee of any of its



--------------------------------------------------------------------------------



obligations hereunder with respect to the Equipment or impose any obligation on
Lessor to proceed in any particular manner with respect to the Equipment.


24. Purchase Option and Automatic Renewal. Lessee shall have only such option to
purchase the Equipment upon expiration of the Lease as specified in a separate
Purchase and Renewal Option Rider (“Rider”) to the Schedule. Any option shall be
suspended during the existence of any Event of Default. In addition, in the
event Lessee does not intend to exercise the Purchase or Renewal Option as
provided for in the Purchase and Renewal Rider attached to a Schedule and made a
part thereof, Lessee must notify Lessor of its intent to return the Equipment at
least one hundred twenty (120) days but not more than two hundred seventy (270)
days prior to the Base Term Expiration Date. If Lessee intends to return the
Equipment, it must do so to a location of Lessor’s choosing under the terms and
conditions set forth in the Lease. Until and unless Lessee provides Lessor with
the notice required hereunder, the Lease shall automatically renew for
additional twelve (12) month terms, during which time all of the terms and
conditions of the Lease will remain in full force and effect.


25. Further Assurances; Reports. Lessee will execute all documents and take all
further actions requested by Lessor to protect Lessor’s interests under each
Lease, including without limitation Uniform Commercial Code financing
statements. Lessee irrevocably authorizes Lessor to file UCC financing
statements (“UCCs”), and other filings with respect to the Equipment. Without
Lessor’s prior written consent, Lessee agrees not to file any corrective or
termination statements or partial releases with respect to any UCCs filed by
Lessor pursuant to a Lease. Lessee will pay all costs of filing financing
statements with respect to a Lease, including (without limitation) documentary
stamp taxes. Lessee will cause Lessor’s interest in the Equipment to be noted on
any certificate of title relating to the Equipment. Lessee shall provide written
notice to Lessor: (1) thirty (30) days prior to any change in Lessee’s name or
jurisdiction or form of organization; (2) promptly upon the occurrence of any
Event of Default or event which, with the lapse of time or the giving of notice,
or both, would become an Event of Default (a “Default”); and (3) promptly upon
Lessee becoming aware of any alleged violation of applicable law relating to the
Equipment or any Lease.


26. Power of Attorney. Lessee hereby irrevocably appoints Lessor, its officers,
employees and agents, or any of them, as attorneys-in-fact for Lessee with full
power and authority in the place and stead of Lessee and in the name of Lessee
or its own name from time to time in Lessor’s discretion, to (a) execute
applications for certificates of title or notices of lien relating to titled
Equipment, (b) endorse checks, drafts or other instruments drawn by the issuer
of insurance covering the Equipment, or (c) execute and deliver any writing and
take any other actions that Lessor deems necessary or desirable to perfect or
protect Lessor’s interests under a Lease. This power is coupled with an interest
and if Lessee is a natural person shall not be affected by any subsequent
disability of the Lessee.


27. Enforceability. This Master Equipment Lease shall be binding upon Lessee’s
successors and assigns and shall be enforceable by Lessor’s successors and
assigns. Time is of the essence.


28. Waivers; Changes in Writing. No course of dealing nor any omission, failure
or delay of the Lessor in exercising any power or right hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right
or power, or any abandonment or discontinuance of steps to enforce such a right
or power, preclude any other or further exercise thereof or the exercise of any
other right or power. Lessee expressly disclaims any reliance on any course of
dealing or usage of trade or oral representation of the Lessor and agrees that
none of the foregoing shall operate as a waiver of any right or remedy of the
Lessor. No notice to or demand on the Lessee in any case shall entitle the
Lessee to any



--------------------------------------------------------------------------------



other or further notice or demand in similar or other circumstances. No waiver
of any provision of this Lease or consent to any departure by the Lessee
therefrom shall in any event be effective unless made specifically in writing by
the Lessor and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No modification to any
provision of this Lease shall be effective unless made in writing in an
agreement signed by the Lessee and the Lessor.


29. No Commitment; Lessor’s Right to Terminate Commitments. This Master
Equipment Lease is not a legal commitment to lend and Lessor shall have no
obligation to enter into any Schedule unless (1) Lessor has issued a specific
commitment for such Schedule, (2) no Event of Default or any event which with
lapse of time or notice, or both, would become an Event of Default exists with
respect to any agreement or other obligation of Lessee in any capacity to Lessor
or any of its Affiliates in any capacity, and (3) none of the following has
occurred: (a) there has been a material adverse change in Lessee’s financial
position or credit standing as determined by Lessor in the good faith exercise
of its business judgment; (b) the Equipment fails to be delivered and accepted
by Lessee before the commitment expires; (c) Lessee or any Guarantor fails to
cause its counsel to deliver on its behalf any legal opinion requested by the
Lessor; (d) Lessee fails to deliver evidence satisfactory to Lessor that Lessee
has obtained and will maintain in force during the term of a Lease all federal,
state and local permits, licenses and approvals necessary for the acquisition,
transportation, operation and maintenance of the Equipment, including (without
limitation) disposal of all associated wastes and by-products and protection of
operators and other persons in the vicinity of the Equipment; or (e) any other
condition specified in the Schedule has not been fulfilled. Immediately upon
Lessor’s termination or rejection of a Schedule or commitment based on this
Section, Lessee will return, and reimburse Lessor on demand for all sums
disbursed by Lessor with respect to, the Equipment and proposed Schedule,
including (without limitation) all Lessor’s attorneys’ fees and disbursements,
whereupon, if Lessee is not in default with respect to any agreement with
Lessor, Lessor will transfer to Lessee without warranty or recourse any rights
Lessor may have with respect to the Equipment.


30. Software License; Service Financing. To the extent that any Schedule
includes Software:


(a) Lessee acknowledges that (i) all Software listed on any Schedule, or
incorporated as a component of any Equipment listed in a Schedule, is governed
by separate software license agreement(s) between Lessee and manufacturer(s) or
vendor(s) of the Software, solely in its (their) capacity as licensor of such
Software (the “Licensor”) relating to Software (the “License Agreement”)
governing Lessee’s rights thereto, (ii) the Lease does not convey any explicit
or implicit license for the use of the Software or other intellectual property
relating to the Equipment, and (iii) Lessor does not hold title to any Software
and Lessee is or shall be the licensee of such Software directly from the
Licensor.
(b) Lessee shall not amend, modify or otherwise alter, any term or condition of
the License Agreement, including, without limitation, any such term or condition
related to (i) payment of any amounts due thereunder, (ii) any liabilities or
obligations of Lessee as licensee, (iii) the payment of late fees on past due
amounts, or (iv) the payment of applicable taxes; provided, however, that this
provision shall not apply to those terms and conditions relating solely to
amounts owing to Licensor which have not been financed under the Lease.


31. Entire Agreement. This Master Equipment Lease, each Equipment Schedule and
each Acceptance Certificate executed pursuant hereto, constitutes the entire
agreement between Lessor and Lessee relating to the Equipment and supersedes all
prior dealings. This Master Equipment Lease may be amended only in a writing
signed by both parties.



--------------------------------------------------------------------------------





32. Notices. Any demand or notice hereunder or under any applicable law
pertaining hereto shall be in writing and duly given if delivered to Lessee (at
its address on the Lessor’s records) or to the Lessor (at the address on page
one and separately to the representative of the Lessor responsible for Lessee’s
relationship with the Lessor). Such notice or demand shall be deemed
sufficiently given for all purposes when delivered (i) by personal delivery and
shall be deemed effective when delivered, or (ii) by mail or courier and shall
be deemed effective three (3) business days after deposit in an official
depository maintained by the United States Post Office for the collection of
mail or one (1) business day after delivery to a nationally recognized overnight
courier service (e.g., Federal Express). Notice by e-mail is not valid notice
under this or any other agreement between Lessee and the Lessor. Lessee shall
immediately notify Lessor and any assignee of any change in the location of the
Equipment or in Lessee’s address, name, management, financial condition or form
of organization.


33. Generally Accepted Accounting Principles. Any financial calculation to be
made, all financial statements and other financial information to be provided,
and all books and records, system of accounting and reserves to be kept in
connection with the provisions of this Lease, shall be in accordance with
generally accepted accounting principles consistently applied during each
interval and from interval to interval; provided, however, that in the event
changes in generally accepted accounting principles shall be mandated by the
Financial Accounting Standards Board or any similar accounting body of
comparable standing, or should be recommended by Lessee's certified public
accountants, to the extent such changes would affect any financial calculations
to be made in connection herewith, such changes shall be implemented in making
such calculations only from and after such date as Lessee and the Lessor shall
have amended this Master Equipment Lease to the extent necessary to reflect such
changes in the financial and other covenants to which such calculations relate.


34. Cumulative Nature and Non-Exclusive Exercise of Rights and Remedies. All
rights and remedies of the Lessor pursuant to this Master Equipment Lease shall
be cumulative, and no such right or remedy shall be exclusive of any other such
right or remedy. No single or partial exercise by the Lessor of any right or
remedy pursuant to this Master Equipment Lease or otherwise shall preclude any
other or further exercise thereof, or any exercise of any other such right or
remedy, by the Lessor.


35. Governing Law; Jurisdiction. This Master Equipment Lease has been delivered
to and accepted by the Lessor and will be deemed to be made in the State of New
York. Except as otherwise provided under federal law, this Master Equipment
Lease will be interpreted in accordance with the laws of the State of New York
excluding its conflict of laws rules. LESSEE HEREBY IRREVOCABLY CONSENTS TO THE
EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE STATE OF NEW YORK IN
A COUNTY OR JUDICIAL DISTRICT WHERE THE LESSOR OR ANY OF ITS AFFILIATES
MAINTAINS A BRANCH AND CONSENTS THAT THE LESSOR MAY EFFECT ANY SERVICE OF
PROCESS IN THE MANNER AND AT LESSEE’S ADDRESS SET FORTH ABOVE FOR PROVIDING
NOTICE OR DEMAND; PROVIDED THAT NOTHING CONTAINED IN THIS LEASE WILL PREVENT THE
LESSOR FROM BRINGING ANY ACTION, ENFORCING ANY AWARD OR JUDGMENT OR EXERCISING
ANY RIGHTS AGAINST LESSEE INDIVIDUALLY, AGAINST ANY SECURITY OR AGAINST ANY
PROPERTY OF LESSEE WITHIN ANY OTHER COUNTY, STATE OR OTHER FOREIGN OR DOMESTIC
JURISDICTION. Lessee acknowledges and agrees that the venue provided above is
the most convenient forum for both the Lessor and Lessee. Lessee waives any
objection to venue and any objection based on a more convenient forum in any
action instituted under this Master Equipment Lease.





--------------------------------------------------------------------------------



36. Additional Waivers by Lessee. TO THE FURTHEST EXTENT PERMITTED BY LAW,
LESSEE WAIVES ANY AND ALL RIGHTS AND REMEDIES CONFERRED BY UCC ARTICLE 2A
SECTIONS 505-522, INCLUDING WITHOUT LIMITATION ANY RIGHTS TO (a) CANCEL OR
REPUDIATE THE LEASE, (b) REJECT OR REVOKE ACCEPTANCE OF THE EQUIPMENT,
(c) RECOVER DAMAGES FROM THE LESSOR FOR BREACH OF WARRANTY OR FOR ANY OTHER
REASON, (d) CLAIM A SECURITY INTEREST IN ANY REJECTED EQUIPMENT IN LESSEE’S
POSSESSION OR CONTROL, (e) DEDUCT FROM RENT ALL OR ANY PART OF ANY CLAIMED
DAMAGES RESULTING FROM THE LESSOR’S DEFAULT UNDER THE LEASE, (f) ACCEPT PARTIAL
DELIVERY OF THE EQUIPMENT, (g) RECOVER FROM LESSOR OR ASSIGNEE ANY GENERAL,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES FOR ANY REASON WHATSOEVER, AND
(h) SPECIFIC PERFORMANCE, REPLEVIN OR THE LIKE FOR ANY OF THE EQUIPMENT. To the
furthest extent permitted by law, Lessee also waives any statutory right it may
have now or in the future to require the Lessor to sell or re-lease the
Equipment or otherwise to mitigate damages.


37. Interpretation. Unless the context otherwise clearly requires, references to
plural includes the singular and references to the singular include the plural;
references to “individual” shall mean a natural person and shall include a
natural person doing business under an assumed name (e.g., a “DBA”); the word
“or” has the inclusive meaning represented by the phrase “and/or”; the word
“including”, “includes” and “include” shall be deemed to be followed by the
words “without limitation”; and captions or section headings are solely for
convenience and not part of the substance of this Lease. Any representation,
warranty, covenant or agreement herein shall survive execution and delivery of
this Lease and shall be deemed continuous. Each provision of this Lease shall be
interpreted as consistent with existing law and shall be deemed amended to the
extent necessary to comply with any conflicting law. If any provision
nevertheless is held invalid, the other provisions shall remain in effect. The
Lessee agrees that in any legal proceeding, a photocopy of this Lease kept in
the Lessor’s course of business may be admitted into evidence as an original.
The captions in this Lease are for convenience only.


38. Waiver of Jury Trial. LESSEE AND LESSOR HEREBY KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY LESSEE AND LESSOR MAY HAVE IN ANY
ACTION OR PROCEEDING, AT LAW OR IN EQUITY, IN CONNECTION WITH THIS MASTER
EQUIPMENT LEASE OR ANY TRANSACTIONS RELATED HERETO. LESSEE REPRESENTS AND
WARRANTS THAT NO REPRESENTATIVE OR AGENT OF LESSOR HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT LESSOR WILL NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THIS JURY TRIAL WAIVER. LESSEE ACKNOWLEDGES THAT LESSOR HAS BEEN INDUCED TO
ENTER INTO THIS MASTER EQUIPMENT LEASE BY, AMONG OTHER THINGS, THE PROVISIONS OF
THIS SECTION.


39. Joint and Several Liability. If there is more than one Lessee, each of them
shall be jointly and severally liable under this Master Equipment Lease and any
Schedule entered into hereunder and the term “Lessee” shall include each as well
as all of them.


40. Miscellaneous. (a) This Master Equipment Lease and all of the other lease
documents may be executed in counterparts. Photocopies or facsimile
transmissions of signatures shall be deemed original signatures and shall be
fully binding on the parties to the same extent as original signatures. The
transfer or possession of the “Original” of this Master Equipment Lease shall be
irrelevant to the full or collateral assignment of, or grant of security
interest in, any Schedule; provided, however, no security interest in



--------------------------------------------------------------------------------



any Schedule may be created through the transfer, possession or control, as
applicable, of any counterpart of such Schedule other than the original thereof,
which shall be identified as the document or record (as applicable) marked
"Original" and all other counterparts shall be marked "Duplicate". (b) If Lessor
is required by the terms hereof to pay to or for the benefit of Lessee any
amount received as a refund of an imposition or as insurance proceeds, Lessor
shall not be required to pay such amount, if any Default has occurred and not
been cured or any Event of Default shall have occurred and not been waived by
Lessor. In addition, if Lessor is required by the terms hereof to cooperate with
Lessee in connection with certain matters, such cooperation shall not be
required if a Default or Event of Default has then occurred and is continuing.
(c) To the extent Lessor is required to give its consent or approval with
respect to any matter, the reasonableness of Lessor's withholding of such
consent shall be determined based on the then existing circumstances; provided,
that Lessor's withholding of its consent shall be deemed reasonable for all
purposes if (i) the taking of the action that is the subject of such request,
might result (in Lessor's discretion), in (A) an impairment of Lessor's rights,
title or interests hereunder or under any Schedule, or to the Equipment, or (B)
expose Lessor to any Claims or impositions, or (ii) Lessee fails to provide
promptly to Lessor any filings, certificates, opinions or indemnities required
by Lessor as a condition to such consent. (d) There is no restriction (either
express or implied) on any disclosure or dissemination of the tax treatment or
tax structure of the transactions contemplated by this Lease or any documents
executed in connection herewith. Further, each party hereto acknowledges that it
has no proprietary rights to any tax matter or tax idea or to any element of the
transaction structure contemplated by this Lease; and each party hereto (and any
employee, representative or agent of any party hereto) may disclose to any and
all persons (without limitation of any kind), the Federal tax treatment and
Federal tax structure of the transaction contemplated by this Lease. This
Section 40(d) is intended to cause the transaction contemplated by this Lease to
be treated as not having been offered under conditions of confidentiality for
purposes of Section 1.6011-4(b)(3) (or any successor provision) of the Treasury
Regulations promulgated under Section 6011 of the Code and Section 6111 of the
Code and the Treasury Regulations promulgated thereunder; and shall be construed
in a manner consistent with such purpose.


USA Patriot Act Notice. Lessor hereby notifies the Lessee that pursuant to the
requirements of the USA PATRIOT Act (“Patriot Act”), it is required to obtain,
verify and record information that identifies the Lessee, which information
includes the name and address of the Lessee and other information that will
allow Lessor to identify the Lessee in accordance with the Patriot Act. The
Lessee agrees to, promptly following a request by Lessor, provide all such other
documentation and information that Lessor requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.


Acknowledgment. LESSEE ACKNOWLEDGES THAT IT HAS READ AND UNDERSTANDS ALL THE
PROVISIONS OF THIS MASTER EQUIPMENT LEASE, INCLUDING THE GOVERNING LAW,
JURISDICTION AND WAIVER OF JURY TRIAL, AND HAS BEEN ADVISED BY COUNSEL AS
NECESSARY OR APPROPRIATE.


LESSEE ALSO ACKNOWLEDGES THAT ONLY LESSOR’S ORIGINAL OF EACH EQUIPMENT SCHEDULE
CONSTITUTES CHATTEL PAPER FOR PURPOSES OF THE UNIFORM COMMERCIAL CODE. NO
SECURITY INTEREST CAN BE PERFECTED BY POSSESSION OF ANY OTHER COUNTERPART.






Date: June 4, 2020   Accepted on: June 4, 2020



--------------------------------------------------------------------------------





LESSEE:   LESSOR:
IEC ELECTRONICS CORP.   M&T BANK



By:
/s/ Thomas L. Barbato
By:/s/ Tracy Z. Youngman

        Thomas L. Barbato     Tracy Z. Youngman
CFO       Vice President







